     Case 8:21-mj-00415-DUTY Document 4 Filed 06/11/21 Page 1 of 5 Page ID #:24

                                                              i
                                      U NITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

       U NITED STATES OF AMERICA,                                 Southern Division
                                                 Plaintiff,
                              vs.                                 Case #: 8:21-MJ-00415-1              Out of District
                                                                  Initial App. Date: 06/11 2021          Affidavit
                                                                  Time: 2:00 PM                          Custody
       Russell Taylor




                                               Defendant.         Date Filed: 06 11/2021
                                                                  Violation: 18 USC 1512(k).
                                                                  CourtSmart/Reporter: Sharon Seffens


 PROCEEDINGS HELD BEFORE UNITED STATES                                   CALENDAR/PROCEEDINGS SHEET
  MAGISTRATE ]UDGE: Douglas F. McCormick                                  LOCAL/OUT-OF-DISTRICT CASE




   PRESENT:         Nancy K. Boehme                     Paul LeBlanc                                  / None
                ----------------------------    ------------------------------        ----------------------------------------
                       Deputy Clerk               Assistant U.S. Attorney                     Interpreter/Language




   Q Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right
  to bail; bail review

  Q Attorney: Dyke Huish and Q Retained

  ~ Government's request for detention is: DENIED.

  Q BAIL FIXED AT $50,000 (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS.)

  Q Defendant executed Waiver of Rights.

  Q Court ORDERS defendant Held to Answer to District of Columbia
  Q Bond to transfer, if bail is posted. Defendant to report on or before as directed by the District of
  Columbia
  Q Other: Court grants governments request to stay release pending appeal to the U.S. District Court,
  District of Columbia. Release order stayed until June 15, 2021, at 5:00 pm.

                                                                                               Deputy Clerk Initials: nb~
                                                                                                                00:25



                                               ---                   --
M-5 (10/13)                     CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DLSTRICT CASE                              Page 1 of 1
              Case 8:21-mj-00415-DUTY Document 4 Filed 06/11/21 Page 2 of 5 Page ID #:25


                UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORN
                                                                                                                              IA
   Case Name: United States of America v. RUSSELL TAYLOR                                          Case No. 821-MJ-00415
                                             ■ Defendant
                                             ~                 ~ Material Witness
   Violation of Title and Section: 18:1512(k);18:1512(c)(2),2; 18:231(a)(3),2;18:1752(a)(1)
                                                                                              and (b)(1)(A); 18:1752(a)(2) and (b)(1)(A)
                                      Summons       ~ Out of District ~ iJNDER SEAL ~ Modified Date:
   Check ~o one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1,     Persona Recognizance Signature On y        (~),❑ Affidavit ofSurety With 1ustification          Release No.
   2. ~ Unsecured Appearance Bond                           (Form Cx-3) Signed by:

        $                                                                                                   ~ Release to Pretrial ONLY
   3. Q Appearance Bond
        $ 50,000                                                                                            ~ Release to Probation ONLY
                                                                                                              Forthwith Release
    (a).~ Cash Deposit(amount o.%)(Fon t c1t-~)
                                                                     With Full Deeding ofProperty:
    (b).Q Affidavit ofSurety Without
          Justification (Form CR-4) Signed by:
        Deborah Tavlor                                                                                          All Conditions of Bond
                                                                                                                (ExceptClearing-Warrants
                                                                                                                Condtion) Must be Met
                                                                                                                and Posted by:



                                                                                                                Third-Party Custody
                                                     4,~ Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                         or Negotiable Securities):
                                                         $                                                 ■ Bail Fixed by Court:
                                                                                                           0
                                                      5.Q Corporate Surety Bond in the Amount of:          DFM         / nb
                                                           $                                                    (Judge /Clerk's Initials)


                                                   PRECONDITIONS TO RELEASE
      The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
  ~ The Court has ordered a Nebbia hearing under 4 3142(g)(4).
  ~ The Nebbia hearing is set for                                    at            ❑ a.m. ❑ p.m.

                                              ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
■ Submit to: Q■ Pretrial Services Agenry (PSA) supervision as directed by PSA; ~ Probation (USPO) supervision as directed by USPO.
~
             (The agency indicated above, PSA or USPO, will be referred to below as "SupervisingAgenry.'~

0 Surrender all passports and travel documents to Supervising Agency no later than June 16, 2021                   , sign a Declaration
    re Passport and Other Travel Documents (Form CR-3~, and do not apply for a passport or other travel document during the pendenry
    of this case.
Q Travel is restricted to CDCA and Dist of Columbia for legal proceedings only             unless prior permission is granted by Supervising
    Agenry to travel to a specific other location. Court permission is required for international travel.
~
■ Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
~
■ Maintain or actively seek employment and provide proof to Supervising Agency. Q■ Employment to be approved by Supervising Agenry.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                              Defendant's Initials       r'~      Date:      (7 ~II / ZJZ
               Case 8:21-mj-00415-DUTY Document 4 Filed 06/11/21 Page 3 of 5 Page ID #:26
    Case Name: United States of America v. RUSSELL TAYLOR                                          Case No. 821-MJ-00415
                                               ■ Defendant
                                               ~                   ~ Material Witness
   ■ Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
   ~
        witness in the subject investigation or prosecution, ~ including but not limited to

                                                             ;~ except
   ■ Avoid all contact, directly or indirectly(including by any electronic means), with any known codefendants except in the presence
   ~
        ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal. ~`~ ~~5
                                                                                                                                       -ro O ~5(xSr
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your ~~ ~1~~,
        own legal or true name without prior permission from Supervising Agenry. ~ In order to determine compliance, you agree ~~
                                                                                                                                            P~J~~7~
        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.             p~>~ -`--~
       Do not engage in telemarketing.                                                                                               P¢~'« Ac~.-
       Do not sell, transfer, or give away any asset valued at $                                or more without notifying and obtaining~~"~~~
                                                                                                                                            ?
        permission from the Court,except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agenry.
       Do not use or possess illegal drugs orstate-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally,except as
       prescribed by a medical doctor.
       Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
       You must pay all or part ofthe costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe costs
       of treatment based upon your ability to pay as determined by Supervising Agenry. ~Release to PSA only ~Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agenry. You must pay all or part ofthe costs based upon your ability to pay as determined by Supervising Agenry.
  ■ Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
  ~
       Agenry, which Qwill or         will not include a location monitoring bracelet. You must pay all or part ofthe costs of the program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-                                              ~ 1~1.~'~ CSC ~—k1.,~~~.
       0You are restricted to your residence every day:
                    from               ❑ a.m. ❑ p.m. to                      ❑ a.m. ❑ p.m.
                ■ as directed by Supervising Agenry;
                ~
                              -or-
                                                                               Defendant's Initials:     ~          Date:     ~7 /l Z -L
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                   PAGE 2 OF 4
                Case 8:21-mj-00415-DUTY Document 4 Filed 06/11/21 Page 4 of 5 Page ID #:27
       Case Name: United States of America v. RUSSELL TAYLOR
                                                                                                           Case No. 8:21-MJ-00415
                                                    ■ Defendant
                                                    ~                    ~ Material Witness


                                      ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond,pursuant to Tide 18 of the United States Code,I have
                                                                                                      read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions
                                                                                                         of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule
                                                                                                        46-6.
      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding
                                                                                                        on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

      I understand that violation of any of the general and/or additional conditions of release ofthis
                                                                                                       bond may result in a revocation of
      release, an order of detention, and a new prosecution for an additional offense which could result in
                                                                                                            a term ofimprisonment and/or
      fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release
                                                                                                                        of this bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily
                                                                                                                          entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs.
                                                                                                                            Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other
                                                                                                                             laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection
                                                                                                                     with this bond maybe
     forfeited.




     Date                                   Signature o Defendant/Material Witness                         Telephone Number


               l ~O A~t2.~         ~ P~1nC ~\ ~           ~ Q
     City and State(DO NOTINCLUDE ZIP CODE)



         Check if interpreter is used: I have interpreted into the                                                    language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                           Date



     Approved:
                               United States District Judge /Magistrate Judge                          Date

     If cash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials:      ~ ~f~     Date:     ~''    //~
CR-1 (05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                   ~E40F4
                Case 8:21-mj-00415-DUTY Document 4 Filed 06/11/21 Page 5 of 5 Page ID #:28
       Case Name: United States of America v. RUSSELL TAYLOR                                                 Case No. 8:21-MJ-00415
                                                    ■ Defendant
                                                    ~                 ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment,
                                                                                                          attorney visits, court appearances, and
                                                                                         all of which must be preapproved by Supervising Agenry;
               Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31)of
          Clear outstanding ~ warrants or~ DMV and traffic violations and provide proof to Supervising Agency
                                                                                                                             within         days
           of release from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet
                                                                                                                       access except
           as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your
                                                                                                                          person
           and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person
                                                                                                                              who is less than
          the age of 18 except in the presence of a pazent or legal guardian ofthe minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade,or other place primarily used
                                                                                                                                      by children
          under the age of 18.
          Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation
                                                                                                                                      of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
          Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
          Marshal.
     ■ Other conditions:
     ~
      Refrain from using social media as well as encrypted communication devices or software.




                                                GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case may be transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so> I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

                                                                                     Defendant's Initials:     ~          Date:       b/11/ZO~~
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                               30F4
